In this case the court think it unnecessary to go into the consideration of the question whether a writing declared on, of which no profert is made and of which no oyer is craved, does or does not become a part of the record in the suit, because the plaintiff below in declaring has not shown himself entitled to the action he brought, which, by the authorities, appears to be indispensably necessary. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, and that the plaintiffs recover of the defendant their costs in this behalf expended, which is ordered to be. certified to the said court.